Judgment, Supreme Court, New York County (James Leff, J.) rendered May 31, 1989, convicting defendant, after jury trial, of attempted robbery in the first degree and sentencing him, as a second violent felony offender, to an indeterminate term of imprisonment of 7 to 14 years, unanimously affirmed.
Defendant’s challenge to the court’s instructions on the elements of robbery in the first degree and the court’s response to a jury note which sought clarification of whether defendant must have intended to physically injure as well as forcibly steal is unpreserved for review as a matter of law (CPL 470.05 [2]; People v Thomas, 51 NY2d 466). In any event, review in the interest of justice is unwarranted, as we perceive no error on this record. Concur—Murphy, P. J., Milonas, Ross, Asch and Rubin, JJ.